Citation Nr: 1734568	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, bilateral eyes, and chronic renal disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 and January 1991 to August 1991, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This claim was subsequently remanded by the Board in January 2012 and May 2016 for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a Decision Review Officer (DRO) in October 2010.  A copy of the hearing transcript has been associated with the record.

The Veteran additionally testified during a travel board hearing in September 2011.  A transcript of this hearing is of record.  In June 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer employed by the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was further informed that if no response was received within 30 days, the case would be reassigned.  To date, no response has been received.  As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matter on appeal.

In an April 2017 letter, the Veteran raised the following issues: (1) Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD); (2) entitlement to service connection for hypertension, to include as secondary to diabetes mellitus; 
(3) entitlement to service connection for a left toe disability, to include as secondary to diabetes mellitus; (4) entitlement to service connection for a prostate disability, to include as secondary to diabetes mellitus; and 
(5) entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus (see also VA examination dated July 2016).  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's diabetes mellitus required insulin and a restricted diet, but not the regulation of activities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and will now review the merits of the Veteran's claim.


Increased Rating Claim

The Veteran is currently seeking a disability rating in excess of 20 percent for his service-connected diabetes.  

This claim was received by VA on November 14, 2008.  Accordingly, the rating period on appeal extends from November 14, 2007, one year prior to the date of receipt of the claim, to the present.  See 38 C.F.R. § 3.400(o)(2) (2016).

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated under Diagnostic Code 7913, which establishes the following: 

A 10 percent disability rating is warranted for diabetes mellitus manageable by a restricted diet.

A 20 percent disability rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  

Finally, a 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemia reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119 (2016).

As defined in Diagnostic Code 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364   (2007). 

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating." Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7).

Thus, the Board will analyze the evidence of record against the criteria set forth above.  In this regard, the Board briefly notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

VA treatment records spanning January to October 2008 indicate the Veteran's use of insulin to regulate his symptoms.  During this time, the Veteran was also counseled on dietary restrictions.  

The Veteran underwent VA examination in February 2009.  At that time, the Veteran reported one to two hypoglycemic reactions per day, consisting of sweating and shakiness.  Ketoacidosis was explicitly denied, to include any hospitalizations as a result thereof.  Instead, the Veteran managed his symptoms with a low-sodium diet and the use of insulin, and with visits to his physician approximately every three months.  Although the Veteran's physician had not prescribed restriction of activities at that time, the Veteran reported the need to avoid strenuous activities, such as mowing the lawn.  With regard to additional symptomatology, the examiner noted no diabetic retinopathy or neuropathy, but some complications with hypertension and erectile dysfunction.  His blood pressure readings were 134/75, 138/75, and 136/72.  Lethargy, weakness, anorexia, or weight changes were all denied, but frequent urination was reported. 

In an October 2009 lay statement, the Veteran reported the daily use of insulin to treat his diabetes, and indicated that he had "done everything [he could] to get [his] sugar down."

VA treatment records spanning August 2009 to July 2010 indicate the Veteran's ongoing use of insulin and a restricted diet to control his diabetic symptoms.  A subsequent treatment note indicates that the Veteran was prescribed diabetic shoes in January 2009.  In September 2009, the Veteran's diabetes was classified as "poorly controlled."

The Veteran underwent VA examination in July 2010.  At that time, the Veteran reported the ongoing use of insulin to manage his symptoms.  However, the Veteran stated that he did not follow a prescribed diet at that time, and had not been prescribed any restricted activity to control his blood sugar.  Said treatment plan was managed by visits to the Veteran's physician approximately every three months.  During examination, the Veteran indicated episodic tingling in his feet and hands and some problems with erectile dysfunction, but no eye complaints or hypoglycemic or ketoacidotic episodes requiring hospitalization.  The Veteran reported a history of hypertension, but no history of renal insufficiency, heart disease, or bladder impairments.  As a result, the examiner noted mild functional limitations as due to the Veteran's disability, but no objective evidence to support neuropathy of the extremities.  Blood pressure readings were 151/81, 145/77, and 139/79.  

During the October 2010 DRO hearing, the Veteran reported the daily use of insulin and a restricted diet to assist with managing his symptoms.  Further, the Veteran reported visits to his physician approximately every two months.  During said visits, the Veteran was not advised to restrict his activities as a result of his diabetes.  However, the Veteran reported additional symptoms, such as decreased blood circulation and blood sugar, as a result of his disability.  Nonetheless, the Veteran's fitness included daily walking and riding his bicycle every other day.  

VA treatment records spanning August 2010 to February 2011 indicate the Veteran's ongoing use of insulin to manage his symptoms.  Although the Veteran repeatedly noted his efforts to maintain a diabetic diet, it does not appear that said dietary restrictions were prescribed by a physician.  Further, no activity regulation was prescribed during this time.  Evidence of diabetic nephropathy was present during this time, although neurological symptoms were commonly denied.  

During the September 2011 Board hearing, the Veteran described the daily use of insulin and additional medications to assist with managing his disability.  Upon certain physical activities, the Veteran testified to feeling tired, nauseated, and weak.  He reported no recent hospitalizations as a result of his diabetes.  Additionally, the Veteran indicated visits with his physician approximately every three months.  According to the Veteran, his physician instructed him to "self-regulate" both his diet and his physical activities.  By way of example, the Veteran reported the physician's instructions to eat a snack before bedtime and to continue with his exercise.

The Veteran then underwent VA examination in January 2012.  At that time, the Veteran reported the use of insulin and oral hypoglycemic agents to assist with managing his symptoms.  However, the Veteran did not require a restricted diet or regulation of activities as part of his management program.  During examination, the Veteran indicated less than two visits per month with his physician for episodes of ketoacidosis or hypoglycemic reactions.  Further, no hospitalizations for   ketoacidosis or hypoglycemia were reported in the prior 12 months.  Upon examination, the VA examiner denied related complications of diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  Nonetheless, some numbness and pain of the extremities was reported.  Nonetheless, the Veteran did not present with functional limitations as due to his disability.  Blood pressure readings were 133/75, 130/71, and 128/71.

Although the Veteran presented with erectile dysfunction at that time, the VA examiner did not attribute this condition to his diabetes mellitus.  This opinion was reiterated in an addendum opinion dated April 2013.  

VA treatment records spanning May 2012 to March 2016 annotate the Veteran's ongoing use of insulin to assist with managing his symptoms.  During this time, the Veteran received dietary counseling on numerous occasions.  No signs of hypoglycemia were reported.  In December 2015, a VA physician provided certain dietary recommendations to the Veteran.

The Veteran most recently underwent VA examination in July 2016.  At that time, the Veteran reported the use of prescribe oral hypoglycemic agents and insulin to assist with managing his symptoms.  However, the Veteran did not require regulation of activities as part of his medical management program.  Further, the Veteran required less than two visits per month with his physician for episodes of ketoacidosis or hypoglycemia, and no hospitalizations in the prior 12 months.  However, the examiner reported that the Veteran experienced diabetic retinopathy as a complication of his disability.  As such, the examiner classified the Veteran's diabetes as stable for the prior four years, with no increase in treatment regimen.  

The Veteran was provided a kidney examination in July 2016 and was provided a diagnosis of chronic renal disease.  He took continuous medication for the condition but was not then currently taking it.  He did not have renal dysfunctional (i.e. persistent proteinuria, hematuria, or GFR < 60 cc/min/1.73ms);  kidney, ureteral or bladder calculi; urinary tract/kidney infection; kidney transplant or removal; or tumors or neoplasms.  BUN was reported as both normal and abnormal from December 2015; proteinuria was normal in December 2015

The Veteran's diabetic retinopathy was assessed by a VA examiner in November 2016.  However, the Veteran demonstrated no ocular symptoms at that time.  Instead, uncorrected distance was 20/200 for the right eye and 20/70 for the left; uncorrected near vision was 20/200 for the right eye and 15/200 for the left; corrected distance was 20/40 or better for both eyes; and corrected near was 20/40 or better for both eyes.  Upon examination, the Veteran presented with arcus corneas; bilateral nuclear sclerosis cataracts; and bilateral scattered dot blot hemorrhages at the posterior pole.  As such, the examiner diagnosed the Veteran with mild non-proliferative diabetic retinopathy as due to his diabetes.  

Finally, VA treatment records spanning June 2016 to February 2017 note the Veteran's ongoing use of insulin to manage his diabetic symptoms.  During this time, the Veteran was not prescribed regulation of activities, but did utilize diabetic shoes and socks.  Neuropathy of the feet was repeatedly reported.  

Upon review of the above, the Board does not find that a disability rating in excess of 20 percent is warranted for the Veteran's diabetes mellitus at any time during the rating period on appeal.

In this case, the Veteran's claim may only be granted upon evidence that his diabetes requires treatment with insulin, restricted diet, and regulation of activities.  Each of these criteria must be met for the Veteran to be awarded an increased rating.  Regrettably, the evidence of record does not establish such a pattern of treatment at any time during the rating period on appeal.  In this regard, the Board acknowledges that the Veteran requires the daily use of insulin to assist with managing his symptoms.  At times, the Veteran has also received dietary counseling as an additional method of symptom management.  However, it does not appear that the Veteran was consistently prescribed dietary restrictions as a method of treatment by his supervising physician.  

Additionally, the record does not reflect that the Veteran was prescribed activity regulation as a treatment method at any time during the rating period on appeal.  Instead, multiple VA examiners have explicitly denied any history of such a treatment plan.  See VA examinations dated February 2009, July 2010, January 2012, and July 2016.  Here, the Board acknowledges the Veteran's September 2011 testimony which indicated that the Veteran had been prescribed activity regulation by his physician.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Yet for rating purposes, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  The Veteran's testimony thus directly contradicts that he was under such orders from his physician, who instead instructed the Veteran to continue his notable exercise regimen, inclusive of walking and cycling.  As such, it is clear that the Veteran has not been prescribed regulation of activities by a treatment provider at any time.  Accordingly, a disability rating in excess of 20 percent is not justified by the evidence of record.

In a February 2017 rating decision, the RO assessed the Veteran's retinopathy and chronic renal disease as due to his service-connected diabetes mellitus, such that the disabilities were combined at that time.  The existence of these conditions does not qualify the Veteran for an increased disability rating per Diagnostic Code 7913.  

The Veteran's corrected vision is shown to be no less than 20/40 for the right and left eye, and impairment of a visual field has not been shown.  The evidence does not show that his diabetic retinopathy is productive of incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during any twelve month period.  Accordingly, the criteria for a separate, compensable disability rating for nonproliferative diabetic retinopathy have not been met.  See 38 C.F.R. 
§§ 4.79, Diagnostic Codes 6006, 6063-6066, 6080-81.  

Likewise, a compensable disability evaluation is not warranted for diabetic renal disease.  While the Veteran has been diagnosed with chronic renal disease and takes medication for his hypertension, none of his blood pressure readings are compensable under Diagnostic Code 7101.  Also, he has not been shown to have constant or recurring albumin with hyaline or granular casts or red blood cells; or transient or slight edema.  See  38 C.F.R. §§ 4.79, Diagnostic Code 7502 (2016). Therefore, separate ratings are not warranted for these non-compensable complications. 

The Board is cognizant that the Veteran has asserted the existence of additional symptoms and conditions as due to his diabetes.  At the outset, the Board notes that the Veteran lacks the appropriate medical training and expertise to competently qualify his symptoms under the General Rating Formula. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Nonetheless, the Board will briefly address the Veteran's contentions.  First, the Veteran has asserted that his erectile dysfunction is causally related to his diabetes mellitus.  However, this claim was denied in April 2012 upon the RO's determination that no such nexus existed between the two conditions.  The Veteran did not disagree with the April 2012 rating decision, and has not filed a request to reopen the claim since.  Further, the evidence of record establishes no causal relationship between the Veteran's erectile dysfunction and his diabetes mellitus.  As such, the Board has not considered the Veteran's erectile dysfunction in its assessment of his current disability picture, as it appears that this condition is unrelated to his diabetes mellitus and the treatment thereof.  

Further, the Veteran has asserted peripheral neuropathy of the lower extremities as a symptom of his diabetes mellitus.  The Board notes that this claim was denied in April 2012, upon the RO's determination that there was no objective evidence of a diagnosis in the record.  Since then, VA treatment records spanning June 2016 to February 2017 contain repeated references to diabetic neuropathy of the lower extremities, as treated through the use of diabetic shoes and socks.  However, this diagnosis does not give rise to an increased rating, as neuropathy is not embodied in the criteria for a 40 percent disability rating for diabetes per Diagnostic Code 7913.  Additionally, the Veteran's disability picture does not warrant a separate rating for diabetic neuropathy per Diagnostic Code 8515, as the Veteran does not demonstrate any degree of incomplete paralysis as due to his related symptoms.  See 38 C.F.R. § 4.124a, Code 8515 (2016).  

Accordingly, the Board finds that an increased disability rating for diabetes mellitus is not warranted at this time.  As such, the Veteran's claim must be denied.  

Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, bilateral eyes, and chronic renal disease, is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


